Citation Nr: 0707683	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  02-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to May 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, and was 
remanded in November 2005.       

In April 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

Clinical evidence fails to demonstrate an etiological link 
between the claimed psychiatric disorder and active duty.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, claimed as depression, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that his present psychiatric disorder, 
claimed as depression, is the result of active duty.  He 
asserts that his depression symptoms began during service.  
Further, he recalls that he had been aggressive during 
service such that, in one instance, he physically assaulted a 
superior officer, which he now contends was indicative of 
undiagnosed psychiatric problems.  He believes that his 
problems became worse over time and that his drug and alcohol 
abuse is a form of "self-medication" in an attempt to cope 
with his psychiatric problems.  

The veteran served a part of his active duty period in the 
Republic of Vietnam.  He does not contend that he personally 
had engaged in combat against the enemy in Vietnam, or that 
service in Vietnam was the source of unusual or extraordinary 
stress that caused his psychiatric problems.  Nor do his 
service medical and personnel records suggest that, or 
indicate combat action. 

The veteran's service medical records reflect a single 
incidence of treatment for alcohol use, in June 1974, 
reportedly to the point that the veteran had experienced 
"blackout spells."  He reported a ten-year history of 
alcohol use.  He was diagnosed with alcoholism and was 
advised to undergo rehabilitation.  Service personnel records 
dated in October 1970 reflect disciplinary action for 
drunkenness on duty in September 1970.  He had other 
disciplinary problems associated with the possession of an 
unauthorized military identification card, larceny, wrongful 
disposition of military property, possession of marijuana, 
and unauthorized absence.  He received counseling concerning 
a pattern of "dishonorable failure to pay just debts."  No 
service medical or personnel record reflects an incidence of 
violence against a superior officer, or any serviceman, 
consistent with the veteran's present contention. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion of a 
link between active duty and the disability for which service 
connection is sought.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Also, presumptive service connection is permissible with 
evidence of manifestation of a psychiatric disorder 
encompassed within the category of disorders deemed 
"psychoses," if such disorder became manifested to a 
minimum compensable degree of 10 percent within one year 
following discharge from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006). 

First, clinical evidence of record fails to document a 
diagnosis of psychosis.  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Text Revision; 71 Fed. Reg. 42,758 (July 28, 2006) 
(publishing a final rule, to be codified at 38 C.F.R. 
§ 3.384, defining "psychosis," effective August 28, 2006).  
See also 38 C.F.R. § 4.130 (2006).  In June 2006, the veteran 
underwent a VA compensation and pension (C&P) psychiatric 
examination.  The examiner explicitly stated that there is no 
evidence of psychosis, and no clinical record is inconsistent 
with that determination.  Therefore, presumptive service 
connection is precluded under 38 C.F.R. §§ 3.307 and 3.309(a) 
(2006). 
  
What the record does show are present diagnoses of adjustment 
disorder with depressed mood; alcohol abuse; and cocaine 
abuse, in remission (Axis I).  See June 2006 C&P examination 
report.  Also, noted in 1996 VA clinical records are 
diagnoses of polysubstance abuse and personality disorder, 
NOS [not otherwise specified], with narcissistic, paranoid, 
and anti-social traits.  More recently, in July 2002, a VA 
clinician diagnosed the veteran with "[p]roblems with 
primary support network including recent death of his mother-
in-law."   

Service connection is not permissible for personality 
disorders, unless a disability results from a mental disorder 
that is superimposed upon a personality disorder.  That is 
not shown here.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006).

As for an adjustment disorder, which is a diagnosis 
recognized as a compensable psychiatric disorder (see 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2006)), the sole 
clinical opinion on etiology, as found in the June 2006 C&P 
examination report, is negative.  The examiner concluded that 
an adjustment disorder with depressed mood developed about 
two years prior when the veteran stopped working due to 
physical disability.  The examiner also concluded that there 
is no clinical evidence to suggest that the veteran's mental 
illness was caused or aggravated by military service; rather, 
he or she opined that it is the result of multiple 
psychosocial stressors that have evolved since service, which 
he or she said, elsewhere in the examination report, included 
difficulty adjusting to financial stress due to lack of 
income from a full-time job and legal problems (two weeks 
before the examination, the veteran reportedly was arrested 
for a driving-under-the-influence charge and was ordered to 
pay a fine of $1000).  The July 2002 VA clinical record 
documenting the veteran's report of recent stressful events 
including a recent family dispute that resulted in his arrest 
for domestic violence and subsequent probation for that 
charge, and death of his mother-in-law, and the clinician's 
diagnosis of problems with primary support network, is 
consistent with the conclusion reached by the C&P examiner in 
June 2006.

That said, in light of evidence of, in particular, alcohol 
use as found in the service medical and personnel records, 
the record raises an issue of whether such problems could 
have been indicative of manifestation of a psychiatric 
disorder not diagnosed during service.  On this issue, the 
C&P examiner concluded that an adjustment disorder with 
depressed mood is not related to alcohol or drug abuse.  The 
examiner also concluded that there is no evidence to suggest 
that the veteran's substance abuse is the result of a 
psychiatric disorder acquired in service, noting, in 
particular, the lack of psychiatric treatment in service.  
This conclusion is consistent with the record.  The veteran 
now asserts that he was given alcohol in service and that he 
was "never involved in alcohol or drug[s] prior to military 
service" (see VA Form 9).  However, as noted above, the 1974 
service medical record reflects his report of a ten-year 
drinking history, which would pre-date commencement of active 
duty by some three years.  Such evidence, viewed together 
with negative evidence of psychiatric treatment during 
service and for years after discharge, despite a history of 
continued, regular alcohol use with no remission since 
rehabilitation in 1975 (see June 2006 C&P examination 
report), and clinical opinion attributing psychiatric 
disability to personal, nonservice-related stressors, tends 
to discredit his contention that his substance abuse was a 
form of "self-medication" to cope with psychiatric problems 
that had their onset in active duty.  Moreover, in light of 
the foregoing, the Board is not convinced by the veteran's 
contention (see Board hearing transcript) to the effect that 
his in-service disciplinary problems are due to psychiatric 
impairment in service.  

In conclusion, the veteran's claim is out-weighed to a 
substantial degree by the competent medical evidence.  That 
evidence forms a preponderance of evidence against service 
connection.  As the preponderance of the evidence is against 
the veteran's claim for service connection, the benefit of 
the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2001, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter discussing 
the basic elements of a successful service connection claim 
(diagnosis of present disability; evidence that it was 
incurred or aggravated in service; medical evidence of a link 
between service and present disability).  That letter further 
advised him that, if he identified the sources of missing 
evidence concerning his claimed disability, then VA would 
assist him in securing the evidence, but that he ultimately 
was responsible for substantiating his claim.  
  
While the March 2001 correspondence arguably did not provide 
complete requisite notice before the August 2001 rating 
decision was issued, the Board fails to find material 
prejudice resulted due to any substantive notice defect, 
including that due to timing of the notice.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  

The rating decision, Statement of the Case (SOC), and 
Supplemental SOC's (SSOC's) discussed the elements of service 
connection and explained why the claim remains denied.  The 
SOC and July 2006 SSOC cited 38 C.F.R. § 3.159, from which 
the "fourth element" notice requirement is derived.  In 
December 2005, VA sent the veteran a second letter explaining 
what types of evidence could be pertinent to his claim, 
including lay statements from individuals with personal 
knowledge of his psychiatric problems in service and non-VA 
clinical records.  That letter advised him that he may submit 
any evidence in his possession that he believes is relevant 
to his claim.  It reinforced prior notice, as it discussed 
the elements of a service connection claim, and as well, the 
veteran's and VA's respective claim development 
responsibilities.  (The December 2005 letter apparently was 
returned by the U.S. Postal Service as undeliverable.  VA re-
sent the letter to an alternative address.  Although the 
exact date of re-mailing is not apparent, there is no 
indication that the re-sent letter was returned.)  
Nonetheless, even after the veteran was sent the July 2006 
SSOC, which represents the most recent negative RO decision 
and which discusses the June 2006 C&P examination findings, 
no subsequent evidence was submitted.  Neither the veteran, 
nor his representative, specifically argued a notice defect; 
nor did either state that additional, material evidence 
exists, but that the veteran needs more time to submit it or 
VA assistance to secure it.  

Also, under the circumstances, the failure to provide notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of criteria on assignment of disability ratings and 
effective dates for degree of disability and service 
connection), cannot be prejudicial.  Effective dates and 
degree of disability become issues only where service 
connection is granted and that is not the case here.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, VA clinical records, C&P examination findings 
appropriate to this claim, hearing testimony, and the 
veteran's written statements.  Despite appropriate notice, 
the veteran has not identified sources of pertinent, existing 
evidence missing from the record and which he desires VA to 
review before adjudication. 

ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied.




____________________________________________
CLIFFORD R. OLSON 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


